1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6

7     TAMIR HAMILTON,                                   Case No. 3:18-cv-00555-RFB-WGC
8                  Petitioner,
                                                        ORDER GRANTING MOTION FOR
9             v.                                        EXTENSION OF TIME
10
      WILLIAM GITTERE, et al.,
11
                   Respondents.
12

13

14           This action is a petition for writ of habeas corpus by Tamir Hamilton, a Nevada prisoner
15   sentenced to death. The Court has appointed counsel for Hamilton, and, with counsel, he was due
16   to file an amended habeas petition by April 30, 2019. See Order entered January 30, 2019
17   (ECF No. 13).
18           On April 25, 2019, Hamilton filed a motion for extension of time (ECF No. 16),
19   requesting an extension of time to August 23, 2019 – a 115-day extension – to file his amended
20   petition. Hamilton’s counsel states that the extension of time is necessary because of the
21   complexity of this case, and the work necessary to produce the amended petition. This would be
22   the first extension of this deadline. The respondents do not oppose the motion for extension of
23   time.
24           The Court finds that Hamilton’s motion for extension of time is made in good faith and
25   not solely for the purpose of delay, and that there is good cause for the extension of time
26   requested.
27   ///
28   ///
1           IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

2    (ECF No. 16) is GRANTED. Petitioner will have until and including August 23, 2019, to file

3    his amended habeas petition.

4           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered January 30, 2019 (ECF No. 13) will remain in effect.

6

7
            DATED this 25th day of April, 2019.
8
9

10                                                       RICHARD F. BOULWARE, II,
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
